B A K E R TRI-CITIES TENNESSEE/VIRGINIA DONELSON BEARMAN, CALDWELLSUITE 200 & BERKOWITZ, PC JOHNSON CITY, TENNESSEE 37604 PHONE: 423.928.0181 FAX: 423.928.5694 KINGSPORT: 423.246.6191 MAILING ADDRESS: P.O. BOX 3038 JOHNSON CITY, TENNESSEE 37602 www.bakerdonelson.com Linda Crouch, Shareholder Direct Dial: 423.928.0181 Direct Fax: 423.979.7623 E-Mail Address: lcrouch@bakerdonelson.com January 4, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Vanessa Robertson, Staff Accountant VIA EDGAR Re: Provectus Pharmaceuticals, Inc., File No. 000-9410 Dear Ms. Robertson: Provectus Pharmaceuticals, Inc. (the "Company") received your letter dated December 23, 2010 relating to comments to the Company's Form 10-K for the fiscal year ended December 31, 2009 and Form 10-Q for the quarterly period ended September 30, 2010 (the "SEC Letter").The Company requests an extension to reply to the SEC Letter, and anticipates filing such reply on or before January 21, 2011. Thank you for your assistance in this matter.Please contact me at the number above if there are any matters we need to discuss prior to the Company submitting its reply to the SEC Letter. Sincerely, /s/ Linda Crouch Linda Crouch, Shareholder Cc:Mary Mast, Senior Staff Accountant Jim B. Rosenberg, Senior Assistant Chief Accountant Peter R. Culpepper, Chief Financial Officer ALABAMA• GEORGIA• LOUISIANA• MISSISSIPPI• TENNESSEE• WASHINGTON, D.C.
